     Case 2:20-cv-04315-DDP-PLA Document 45 Filed 03/19/21 Page 1 of 1 Page ID #:205

                                                                  JS-6

 1                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                             LOS ANGELES DIVISION
 3
 4
       MADHAV SAWHNEY,
 5                                                   C.A. No.: 2:20-cv-04315-DDP-PLA
 6                           Plaintiff

 7     -against-
 8
 9
       EQUIFAX INFORMATION                           DISMISSAL ORDER
10     SERVICE LLC, EXPERIAN
11
       INFORMATION SOLUTIONS,
       INC., and WELLS FARGO BANK,
12     N.A.,
13
                             Defendants
14
15
16
      IT IS HEREBY ORDERED:
17
18          THAT pursuant to the parties’ March 17, 2021 Stipulation of Dismissal, all
19    claims asserted against all Defendants in Civil Action No: 2:20-cv-04315-DDP-
20    PLA, are dismissed with prejudice; and
21          THAT all parties shall bear their own attorneys’ fees and costs incurred in
22
      this action.
23
24    SO ORDERED.
25            March 19
      DATED: _____________, 2021.
26
                                      _____________________________________
27
                                      HONORABLE DEAN D. PREGERSON
28                                    UNITED STATES DISTRICT JUDGE



                                               -1-
